COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Agee
Argued at Alexandria, Virginia


METROPOLITAN WASHINGTON AIRPORTS
 AUTHORITY AND HARTFORD UNDERWRITERS
 INSURANCE COMPANY
                                           MEMORANDUM OPINION* BY
v.   Record No. 2790-01-4                JUDGE JAMES W. BENTON, JR.
                                               AUGUST 13, 2002
PATRICK J. BAILEY


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Benjamin J. Trichilo (Trichilo, Bancroft,
            McGavin, Horvath & Judkins, P.C., on briefs),
            for appellants.

            Michael A. Kernbach (Burgess, Locklin,
            Kernbach & Perigard, PLLC, on brief), for
            appellee.


     The Workers' Compensation Commission entered an award on

behalf of Patrick J. Bailey, based upon its findings that his

employer, the Metropolitan Washington Airports Authority, failed

to rebut the presumption under Code § 65.2-402 that Bailey's

hypertension and heart disease were compensable as occupational

diseases.    We affirm the commission's award.

                                 I.

     The evidence proved that Bailey was employed as a

firefighter for the Authority.    On October 14, 1991, Bailey


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
visited his doctor and reported rapid heartbeats with

palpitations.    On October 19, 1991, after engaging in a disaster

drill and then responding to an emergency medical call, Bailey

began to experience chest tightness and an accelerated heart

rate.    He was taken to a hospital emergency room for treatment

and later received a diagnosis of hypertension and heart

disease.

        We do not recite in minute detail the evidence because the

commission's opinion extensively recites the evidence in the

record and analyzes the reports of the physicians who treated

Bailey and those who reviewed Bailey's medical records.

Significantly, the commission noted "the deputy commissioner

. . . found . . . that [Bailey] did suffer from both

hypertension and supraventricular tachycardia and that he was

entitled to the statutory presumption that his condition was

causally related to his employment."    The commission ruled that

"[t]hese findings were not appealed, and they are now the law of

the case."    The record supports those findings and the

commission's ruling.

                                 II.

        The Authority does not dispute that Bailey is within the

category of employees entitled to the benefit of the statutory

presumption of occupational disease for a disability resulting

from hypertension and heart disease.    Rather, the Authority

contends it rebutted the statutory presumption, the commission
                             - 2 -
applied an erroneous legal standard, and the award is not

supported by the evidence.

     In pertinent part, Code § 65.2-402(B) provides as follows:

          Hypertension or heart disease causing . . .
          any health condition or impairment resulting
          in total or partial disability of . . .
          firefighters . . . shall be presumed to be
          occupational diseases, suffered in the line
          of duty, that are covered by this title
          unless such presumption is overcome by a
          preponderance of competent evidence to the
          contrary.

"To overcome the presumption the employer must show, by a

preponderance of the evidence, both that (1) the claimant's

disease was not caused by his employment, and (2) there was a

non-work-related cause of the disease."   Bass v. City of

Richmond Police Department, 258 Va. 103, 114, 515 S.E.2d 557,

562-63 (1999).

     Our review of the commission's decision is governed by well

established principles.   As a fundamental principle, the Act

provides that "[t]he award of the Commission . . . shall be

conclusive and binding as to all questions of fact."   Code

§ 65.2-706(A).   Thus, we are guided by the following rules:

             On appeal from [a] determination [that
          the employer has failed to overcome the
          statutory presumption], the reviewing court
          must assess whether there is credible
          evidence to support the Commission's award.
          Thus, unlike the Commission, the reviewing
          court is not charged with determining anew
          whether the employer's evidence of causation
          should be accorded sufficient weight to
          constitute a preponderance of the evidence
          on that issue.
                              - 3 -
Id. at 115, 515 S.E.2d at 563.     These rules apply with equal

force to questions raised by competing medical opinions because

"a question raised by 'conflicting expert medical opinions' is

'one of fact.'"   Eccon Constr. Co. v. Lucas, 221 Va. 786, 790,

273 S.E.2d 797, 799 (1981); Virginia Dep't of State Police v.

Talbert, 1 Va. App. 250, 253, 337 S.E.2d 307, 308 (1985).      "[A]s

finder of fact . . . , the commission resolves all conflicts in

the evidence and determines the weight to be accorded the

various evidentiary submissions."       Bass, 258 Va. at 114, 515

S.E.2d at 563.

                                 III.

     In regard to Bailey's hypertension, the commission reviewed

all the medical evidence and made findings concerning each of

the physician's diagnoses and conclusions.      For example,

Dr. Holland reported Bailey's hypertension was "systemic

hypertension of unknown cause."    One of Dr. Israel's reports

described it as "hypertension of uncertain cause."      Analyzing

the substance of each physician's report, the commission found

"from this evidence that the etiology or cause of essential or

systemic hypertension is unknown, and opinions suggesting a

cause are conjectural at best."    These findings are supported by

credible evidence in the record.

     The commission further "f[ou]nd that the 'conclusions' of

these physicians identifying [Bailey's] family history, obesity,

and high cholesterol as causative factors to be considered are
                             - 4 -
offered only as possible risk factors, and they are not

probative to rebut the presumption as to a non-work-related

cause."   Indeed, the reports variously contain references to

heritage, family history, and risk factors.     We have previously

held that "the showing of 'risk factors' alone does not rebut

the statutory presumption and does not establish competent

medical evidence of a non-work-related cause of the disabling

disease."    City of Norfolk v. Lillard, 15 Va. App. 424, 429, 424

S.E.2d 243, 246 (1992).   Thus, the evidence in the record

supports the commission's findings that the Authority failed to

establish a non-work-related cause for Bailey's hypertension.

     In addition to finding the evidence did not establish a

non-work-related cause of Bailey's hypertension, the commission

also found the evidence failed to prove Bailey's hypertension

was not caused by his employment.      The commission specifically

found unpersuasive the general conclusions of Dr. Seides,

Dr. Holland, and Dr. Israel that work stress does not cause

hypertension.   In so finding, the commission relied in part upon

Medlin v. County of Henrico Police, 34 Va. App. 396, 542 S.E.2d

33 (2001).   We hold that the commission did not err in doing so

and in finding unpersuasive the physicians' general denials that

employment can be related to stress and heart disease.      See id.

at 407, 542 S.E.2d at 38.   The commission also noted, however,

that none of those physicians were aware of the extent to which


                               - 5 -
Bailey was exposed to stress in his occupation.    These findings

are supported by credible evidence.

        Likewise, the commission reviewed each of the physician's

reports concerning Bailey's tachycardia.    The deputy

commissioner found that the medical evidence was sufficient to

prove superventricular tachycardia.     Indeed, Dr. O'Brien clearly

makes that diagnosis.    Although the commission noted that the

Authority did not appeal this finding, the commission reviewed

the medical evidence and accorded greater weight to

Dr. O'Brien's diagnosis and discounted entirely the reports of

Dr. Seides, Dr. Holland, and Dr. Israel, which denied that

Bailey had superventricular tachycardia.    When the commission

rejected the premise of the reports of these three doctors,

i.e., that Bailey did not have superventricular tachycardia, the

commission logically could find that those reports necessarily

failed to prove a non-work-related cause for Bailey's

superventricular tachycardia.    Credible evidence supports that

finding.

        In addition, the commission logically could find and did

find that the same medical reports, which denied even the

existence of superventricular tachycardia, also failed to prove

Bailey's superventricular tachycardia was not caused by his

work.    The record contains credible evidence to support this

finding.


                                - 6 -
     In summary, the principle is well established that "[t]he

probative weight to be accorded [medical] evidence is for the

Commission to decide; and if it is in conflict with other

medical evidence, the Commission is free to adopt that view

'which is most consistent with reason and justice.'"    C.D.S.

Const. Services v. Petrock, 218 Va. 1064, 1071, 243 S.E.2d 236,

241 (1978).   The record contains credible evidence to support

each of the commission's findings.    Accordingly, we affirm the

commission's award of benefits.

                                                         Affirmed.




                              - 7 -